
	
		II
		Calendar No. 404
		112th CONGRESS
		2d Session
		S. 2554
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Leahy (for himself,
			 Mr. Schumer, Mr. Whitehouse, Mr.
			 Coons, Ms. Mikulski,
			 Mr. Kohl, Ms.
			 Klobuchar, Mr. Blumenthal,
			 Mr. Durbin, Mr.
			 Franken, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 17, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title I of the Omnibus Crime
		  Control and Safe Streets Act of 1968 to extend the authorization of the
		  Bulletproof Vest Partnership Grant Program through fiscal year
		  2017.
	
	
		1.Short titleThis Act may be cited as the
			 Bulletproof Vest Partnership Grant Act
			 of 2012.
		2.ReauthorizationSection 1001(a)(23) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(23)) is
			 amended by striking 2012 and inserting
			 2017.
		
	
		1.Short titleThis Act may be cited as the
			 Bulletproof Vest Partnership Grant
			 Program Reauthorization Act of 2012.
		2.Extension of
			 authorization of appropriations for bulletproof vest partnership grant
			 programSection 1001(a)(23) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3793(a)(23)) is amended by striking part Y, and all that follows
			 and inserting the following: “part Y—
			
				(A)$15,000,000 for each of fiscal years 2013
				and 2014; and
				(B)$30,000,000 for each of fiscal years 2015,
				2016, and
				2017.
				.
		3.Expiration of previously
			 appropriated fundsSection
			 2501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3796ll) is amended by adding at the end the following:
			
				(h)Expiration of
				previously appropriated funds
					(1)DefinitionIn
				this subsection, the term previously appropriated funds means any
				amounts that—
						(A)were appropriated for any
				of fiscal years 1999 through 2011 to carry out this part; and
						(B)on the date of enactment
				of the Bulletproof Vest Partnership Grant
				Program Reauthorization Act of 2012 are available to be expended
				and have not been expended, including funds that were previously obligated but
				undisbursed.
						(2)ExpirationAll
				previously appropriated funds that are not expended by September 30, 2014,
				shall be transferred to the General Fund of the Treasury no later than January
				15,
				2015.
					.
		4.Sense of Congress on
			 2-year limitation on fundsIt
			 is the sense of Congress that amounts made available to carry out part Y of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ll et seq.) should be made available through the end of the first fiscal
			 year following the fiscal year for which the amounts are appropriated and
			 should not be made available until expended.
		5.Matching fund
			 limitationSection 2501(f) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ll(f)) is amended—
			(1)by redesignating
			 paragraph (3) as paragraph (4); and
			(2)inserting after paragraph
			 (2) the following:
				
					(3)Limitation on State
				matching fundsA State, unit of local government, or Indian tribe
				may not use funding received under any other Federal grant program to pay or
				defer the cost, in whole or in part, of the matching requirement under
				paragraph
				(1).
					.
			6.Application of
			 bulletproof vest partnership grant program requirements to any bulletproof vest
			 or body armor purchased with Federal grant fundsSection 521 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3766a) is amended by adding at
			 the end the following:
			
				(c)Notwithstanding any other
				provision of law, a grantee that uses funds made available under this part to
				purchase a bulletproof vest or body armor shall comply with any requirement
				established for the use of grants made under part Y that an agency receiving
				funding under part Y—
					(1)have a written policy
				requiring uniformed patrol officers to wear a bulletproof vest or body armor;
				and
					(2)use the funds to purchase
				bulletproof vests or body armor that meet any performance standards established
				by the Director of the Bureau of Justice
				Assistance.
					.
		7.Uniquely fitted armor
			 vestsSection 2501(c) of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ll(c)) is amended—
			(1)in paragraph (2), by
			 striking and at the end;
			(2)in paragraph (3), by
			 striking ; or and inserting ; and;
			(3)by redesignating
			 paragraph (4) as paragraph (5); and
			(4)by inserting after
			 paragraph (3) the following:
				
					(4)provides armor vests to
				law enforcement officers that are uniquely fitted for such officers, including
				vests uniquely fitted to individual female law enforcement officers;
				or
					.
			
	
		May 17, 2012
		Reported with an amendment
	
